                                                                        IN CLERK'S OFFICE
                                                                   US DISTRICT COURT E.D.N.Y,


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                      X             BROOKLYN OFFICE

NEIL LOMBARDO,

                                  Petitioner,
                                                          MEMORANDUM
                                                          DECISION AND ORDER

                        against
                                                          ll-cr-345, 16-cv-3320(AMD)

UNITED STATES OF AMERICA,


                                   Respondent.

                                                     X



ANN M.DONNELLY,District Judge.

       On April 11, 2013,the petitioner pled guilty pursuant to a plea agreement to conspiracy

to distribute cocaine in violation of 21 U.S.C. § 846. (ECF No. 379-1.) As part ofthe

agreement,the petitioner "agree[d] not to file an appeal or otherwise challenge, by petition

pursuant to 28 U.S.C § 2255 or any other provision, the conviction or sentence in the event that

the Court imposes a term ofimprisonment of240 months or below." (Id.f 4.) The petitioner

stipulated to the United States Sentencing Guidelines calculation in the plea agreement, which

provided that petitioner was a "career offender" under § 4B1.2. (Id. H 2.) During the sentencing

hearing. Judge John Gleeson confirmed the petitioner's understanding ofthe plea agreement's

provisions, including the appeal waiver. (See ECF No. 286 at 11-12.) Judge Gleeson

determined the career offender guideline applied to petitioner and sentenced the petitioner to 168

months in prison. (See id. at 4, 8.)

       In late 2014,Judge Gleeson was advised that the petitioner was among a group of

defendants who might be eligible for sentence reduction pursuant to 18 U.S.C. § 3582(c). He


                                                 1
ordered the Government to show cause and appointed the Federal Defenders of New York to

represent the petitioner. (ECF No. 295.) After both sides made submissions, Judge Gleeson

denied the petitioner's motion to reduce his sentence. The Second Circuit affirmed Judge

Gleeson's decision. (ECF No. 329.)

        On June 21, 2016,the petitioner, represented by counsel, filed a motion for relief

pursuant to 28 U.S.C. § 2255, arguing that his designation as a career offender was

unconstitutional xnndtr Johnson v. United States^ 135 S. Ct. 2551 (2015), and that his attempted

murder conviction no longer constituted a "crime of violence" sufficient to warrant his

classification as a career offender. (ECF No. 341.)^ On November 30,2016,1 denied the motion

because ofthe petitioner's "knowing and voluntary waiver" of his right to appeal, in accordance

with Sanford v. United States, No. 16-1840, 2016 WL 6608944 at *4.^ (ECF No. 355 at 2.)

        On January 20,2017,the petitioner moved,through counsel, for a certificate of

appealability, arguing that the Second Circuit's Sanford decision was not yet final, and that

reasonable jurists might disagree as to whether he waived his right to challenge his sentence

xmdiQT Johnson. (ECF No. 364.) On May 2, 2017,1 denied the motion in light ofthe Supreme

Court's decision in Beckles v. United States, 137 S. Ct. 886(2017)(holding sentencing

guidelines are not subject to vagueness challenges under the due process clause) and the Second

Circuit's denial ofthe petition for rehearing in Sanford v. United States, Case No. 16-cv-1840,

ECF 81 (2d. Cir. April 11, 2017). (ECF No. 371.) The petitioner appealed(ECF No. 372), and

the Second Circuit has not yet ruled on the appeal.




'All referenced page numbers correspond to those generated by the Court's Electronic Court Filing
system and not the document's internal pagination.

^ This case was reassigned to me on June 22, 2016.

                                                     2
        On June 9,2018,the petitioner moved,;7ro se, pursuant to Federal Rule of Civil

Procedure 60(b)(6)for relief from the order denying his petition. (ECF No. 375.) The petitioner

asserts that the Court limited the scope of counsel's representation to certain arguments under

Johnson^ and that his lawyer did not consult him before the filing of the post-conviction motion;

the petitioner says that he would have instructed counsel to move "on the grounds that he

objected to the application of career offender, based on a prior that did not qualified [sic] and that

the Judge Gleeson never gave him an opportunity to be heard." {Id. at 8.) For the reasons set

forth below,the petitioner's motion is denied.

                                          DISCUSSION

       Federal Rule of Civil Procedure 60(b)(6) permits district courts to relieve parties from

judgments and orders for any reason "justifying relief from the operation of the judgment." Rule

60(b)(6) relief is granted only in "extraordinary circumstances." Harris v. United States,

F.Sd 74, 81 (2d Cir. 2004)(citing United States v. Cirami, 563 F.2d 26,32(2d Cir.1977)). The

petitioner seems to challenge the performance ofthe lawyer assigned to represent him on his

motion for resentencing. (ECF No. 375.) However, habeas petitioners have no constitutional

right to counsel, and the standards enunciated in Strickland v. Washington, 466 U.S. 668 (1984),

do not apply in Rule 60(b)(6) challenges. See Harris, 367 F.3d at 81. Instead, a Rule 60(b)(6)

movant must show that his lawyer agreed to prosecute his habeas petition, abandoned it, and then

deprived the petitioner of any opportunity to be heard. Id. Rule 60(b)imposes a heavy burden

on the movant, and although "a pro se litigant 'should not be impaired by harsh application of

technical rules,' he is not excused from producing 'highly convincing evidence in support of his

motion to vacate a final judgment.'" Williams v. Bradt, No. lO-CV-3910,2018 WL 1582213 at

*2(E.D.N.Y. Mar. 30, 2018)(internal citations omitted).
        The petitioner was represented by competent counsel, who gave him an opportunity to be

heard on his claim that his sentence should be reduced.^ Counsel filed the petition, made

plausible arguments, and moved for a certificate of appealability when the petition was denied.

The petitioner says that he wanted to challenge "the application of his prior conviction in New

Jersey, to the career offender provision ofthe United States Sentencing Guidelines," and that is

what his lawyer argued: that the petitioner's conviction for attempted murder was not a crime of

violence wndox Johnson.^ (EOF No. 341 at 4; EOF No. 375 at 8.)

        In any event,the petitioner would not be entitled to any relief even if counsel had failed

to raise particular arguments, since "the failure of an attorney to raise specific issues in a habeas

petition does not warrant relief under Rule 60(b)(6)." See Abad v. United States^ No.01-CR-

831,2018 WL 2021698, at *2(S.D.N.Y. Apr. 12, 2018);               also Azaz v. Artus, No. 09-CV-

3857,2014 WL 59929, at *2(E.D.N.Y. Jan. 7,2014)(denying motion because argument that

attomey's "habeas brief and objections were inadequate" did not demonstrate "total

abandonment of petitioner's case" sufficient to warrant relief under rule 60(b)(6)).

                                           CONCLUSION

        In conclusion, the petitioner has not shovm any "extraordinary circumstances"justifying

relief under Rule 60(b)(6). Accordingly, the petitioner's motion is DENIED.




^ The petitioner asked that the Court appoint the Federal Defenders who represented him for the purposes
of his motion to reduce his sentence to continue to represent him in connection with his petition. (ECF
No. 350.)
^ The Court did not limit the arguments that counsel could make in connection with the habeas petition.
so ORDERED.




                              s/Ann M. Donnelly


                            Ann M. Donnelly
                            United States District Judge




Dated: Brooklyn, New York
      November 1, 2018
